UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: AL INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 90-0890517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 Boswell Road, Chula Vista, CA 91914 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (619) 934-3980 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 10, 2013, the issuer had 389,232,598 shares of its Common Stock issued and outstanding. AL INTERNATIONAL INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013and 2012 (unaudited) 2 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2013and 2012 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013and 2012 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 -i- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AL International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) March 31, 2013 December 31, 2012 ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, due from factoring company Note receivable, related party - Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued distributor compensation Accrued expenses Other current liabilities Capital lease payable, current portion 74 71 Notes payable, current portion Contingent acquisition debt, current portion Total current liabilities Other liabilities 58 75 Capital lease payable, less current portion 81 Deferred tax liability Notes payable, less current portion Contingent acquisition debt, less current portion Total liabilities Commitments and contingencies Equity: AL International, Inc. stockholders' equity: Convertible Preferred Stock, $0.001 par value: 100,000,000 shares authorized, 211,135 shares issued and outstanding at March 31, 2013 and December 31, 2012 - - Common Stock, $0.001 par value: 600,000,000 shares authorized; 389,294,348 and 389,599,848 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Note receivable for stock purchase (2 ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total AL International, Inc. stockholders' equity Noncontrolling interest ) ) Total equity $ $ See accompanying notes to condensed consolidated financial statements. -1- Table of Contents AL International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses Distributor compensation Sales and marketing General and administrative Total operating expenses Operating income (loss) ) Interest expense, net ) ) Total other expense ) ) Income (loss) before income taxes ) Income tax provision 8 Net income (loss) ) Net income (loss) attributable to noncontrolling interest ) - Net income (loss) attibutable to AL International, Inc. ) Preferred stock dividends 4 4 Net income (loss) available to common stockholders $ $ ) Net income (loss) per share, basic $ $ ) Net income (loss) per share, diluted $ $ ) Weighted average shares outstanding, basic Weighted average shares outstanding, diluted See accompanying notes to condensed consolidated financial statements. -2- Table of Contents AL International, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Loss) (In thousands) (Unaudited) Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income (loss): Foreign currency translation 1 (4 ) Total other comprehensive income (loss) 1 (4 ) Comprehensive income (loss) $ $ ) See accompanying notes to condensed consolidated financial statements. -3- Table of Contents AL International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (In thousands, except share amounts) (Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities: Net Income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock based compensation expense - Amortization of debt discount 13 21 Interest income accrued on note receivable, related party (3 ) - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued distributor compensation Accrued expenses and other liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Purchases of property and equipment ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Payments to factoring company, net - ) Payments of notes payable, net ) ) Payments for note receivable, related party, net 60 - Payments of contingent acquisition debt ) ) Payments of capital leases ) - Repurchase of common stock ) - Net Cash Used in Financing Activities ) ) Foreign Currency Effect on cash 1 (4
